DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 14-34 are presented for examination.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
4.	Claims 14-34 are rejected under 35 U.S.C. 103 as being unpatentable over Kitching et al. (USPG_PUB No. 2008/0305453), in view of Cao et al. (USPG_PUB No. 2009/0191502).
	4.1	In considering claim 14, Kitching et al. teaches a computer-implemented method for digitally planning treatment of a patient’s teeth (see abstract), the method comprising:
identifying a treatment plan for a patient’s dentition to move one or more teeth of the patient’s dentition from a starting position toward a desired target position along a movement path (see abstract, para 33, 46); determining one or more forces to move the one or more teeth in the patient’s dentition in accordance with at least a portion of the movement path (see fig.4 (314), para 0041). Kitching et al. appears to provide one or more appliances (see para 32); and allow a clinician to display an animation of the position and path and to reset the final position of the one or more teeth (see para 40-41); however, he does not expressly teach determining one or more geometries of one or more convex attachment devices that, in combination with corresponding engagement portions of one or more inner surfaces of a plurality of dental appliances, implement at least a portion of the one or more forces, the one or more convex attachment devices comprising one or more convex surfaces to engage the corresponding engagement portions of the one or more inner surfaces of the plurality of dental appliances.
Cao et al. teaches determining one or more geometries of one or more convex attachment devices that, in combination with corresponding engagement portions of one or more inner surfaces of a plurality of dental appliances, implement at least a portion of the one or more forces, the one or more convex attachment devices comprising one or more convex surfaces to engage the corresponding engagement portions of the one or more inner surfaces of the plurality of dental appliances (see fig.4-5, para 07, the present invention provides methods and systems, including an appliance having teeth receiving cavities shaped such that, when worn by a patient, apply a repositioning force to move the patient's teeth from a first arrangement toward a subsequent or target arrangement. Appliances can include a cavity having one or more shaped features or protrusions.  Such features or protrusions can be shaped and/or positioned to apply a desired force to a patient's tooth received in the cavity so as to more effectively move the tooth along a desired path or direction, see further fig.11 and [0059] For intrusion, the features on aligner can be selected and positioned closer toward the occlusal plane as the buccal and lingual surfaces in the occlusal half of the crown are usually convex, as shown in FIGS. 4B (Features 42a, 42b) and 4C (Features 44a, 44b, 44c, 44d).  By tuning the parameters and positions of the features, the convex contact areas can provide total contact force intrusive, as the forces from each feature will be normal to the contact area); and providing instructions to display a virtual representation of the one or more convex attachment devices on a virtual model of the patient’s dentition (see fig. para 126, to provide for interaction with a user, the invention can be implemented using a computer system having a display device such as a monitor or LCD (liquid crystal display) screen for displaying information to the user and input devices by which the user can provide input to the computer system such as a keyboard, a two-dimensional pointing device such as a mouse or a trackball, or a three-dimensional pointing device such as a data glove or a gyroscopic mouse.  The computer system can be programmed to provide a graphical user interface through which computer programs interact with users. The computer system can be programmed to provide a virtual reality, three-dimensional display interface). 
Kitching et al. and Cao et al. are analogous art because they are from the same field of endeavor and that the model analyzes by Cao et al. is similar to that of Kitching et al. Therefore, it would have been to a person of skilled in the art at the time of filing of the Applicant’s invention to combine the system of Cao et al. with that of Kitching et al. because Cao et al. teaches an improved treatment plan with improved appliances (para 06, 114).
4.2	As per claim 15, the combined teachings of Kitching et al. and Cao et al. teach that wherein at least one of the one or more convex attachment devices comprises a single convex surface (see Cao et al. fig.3C-D, 5, para 55).
4.3	With regards to claim 16, the combined teachings of Kitching et al. and Cao et al. teach that wherein the single convex surface comprises a spherical, ellipsoidal, or cylindrical surface profile (see Cao et al. fig.9D).
see Cao fig.9D, para 91).
4.5	As per claim 18, the combined teachings of Kitching et al. and Cao et al. teach that wherein the planar surfaces of the at least some of the plurality of dental appliances are each arranged at a different orientation relative to the corresponding convex surface (see Cao et al. para fig.1, para 41, As noted, various designs, orientations, and/or configurations of shaped features are available for use according to the present invention and can depend, at least partially, on the desired application of force and tooth movement.  Exemplary designs/configurations of ridged protrusions are illustrated with reference to FIGS. 1B-1E.  FIG. 1B illustrates a ridge 12 formed by a continuous protrusion in an appliance surface or a ridge.  While the geometric features of ridge 12 may vary along the length, the ridge is continuous in the sense that it is configured to contact a tooth surface along an uninterrupted length.  Ridge 12 is illustrated as having a more horizontal orientation relative to the tooth or, in other words, perpendicular to the tooth in the crown to root direction.  Referring to FIG. 1C, a continuous ridge 14 is illustrated disposed in an appliance cavity in a vertical orientation. FIG. 1D illustrates a non-continuous ridge 15 that is disposed in an appliance surface and vertically oriented.  FIG. 1E shows a cross-sectional view of ridge 15, illustrating the sort of corrugated surface forming the non-continuous ridge by a series of dimples or bump-like protrusions 16a, 16b, 16c.  As illustrated, such bump-like protrusions can each include a portion of the protrusion that contacts a tooth surface, with each tooth contacting surface of a protrusion separated by non-tooth contacting regions of the ridge having a different height).
Kitching et al. fig. 4 (314), para 41 , also see Cao et al. para 61, 77). Therefore, it would have been to a person of skilled in the art at the time of filing of the Applicant’s invention to combine the system of Cao et al. with that of Kitching et al. because Cao et al. teaches an improved treatment plan with improved appliances (para 06, 114).
4.7	As per claim 20, the combined teachings of Kitching et al. and Cao et al. teach that wherein the movement path comprises a non-linear movement trajectory (see Kitching para 30).
4.8	Regarding claim 21, the combined teachings of Kitching et al. and Cao et al. teach that wherein the movement path is configured to produce round-tripping of the tooth (see Cao et al. para 74).
4.9	As per claim 22, the combined teachings of Kitching et al. and Cao et al. teach that wherein each of the corresponding engagement portions is positioned so as to contact the one or more convex surfaces at a single location (see Cao para 42, 44, 106, 111).
4.10	With regards to claim 23, the combined teachings of Kitching et al. and Cao et al. teach that wherein at least one of the plurality of dental appliances comprises a plurality of engagement portions positioned to contact the one or more convex surfaces at a plurality of different locations (see Cao para 42, 44, 106, 111).
4.11	As per claim 24, the combined teachings of Kitching et al. and Cao et al. teach that wherein the one or more convex attachment devices further comprise a non-contacting surface that does not engage the plurality of dental appliances (see Cao fig. 2, 4, para 52-53, and 58).
see Kitching para 40-41, and Cao et al. para 126). Therefore, it would have been to a person of skilled in the art at the time of filing of the Applicant’s invention to combine the system of Cao et al. with that of Kitching et al. because Cao et al. teaches an improved treatment plan with improved appliances (para 06, 114).
4.13	As per claim 26, the combined teachings of Kitching et al. and Cao et al. teach the step of providing instructions to fabricate the one or more convex attachment devices (see Cao et al. para 40-41, 103).
4.14	With regards to claim 27, the combined teachings of Kitching et al. and Cao et al. teach the step of providing instructions to fabricate the one or dental appliances (Cao fig. 6A (180), para 78, also see Kitching para 42).
4.15	Regarding claim 28, the combined teachings of Kitching et al. and Cao et al. teach the step of providing modifying the treatment plan to implement the one or more convex attachment devices (see Kitching fig.5, para 46, 57, Cao fig.13 (2150)).
4.16	As per claim 29, the combined teachings of Kitching et al. and Cao et al. teach that wherein determining the one or more geometries of the one or more convex attachment devices comprises determining a surface profile used to form the one or more convex surfaces (see Cao et al. fig. 13-14, para 40, 115-118).
4.17	With regards to claim 30, the combined teachings of Kitching et al. and Cao et al. teach that wherein: determining the one or more geometries of the one or more convex attachment devices comprises determining a surface profile used to form the one or more convex see Cao et al. fig. 13-14, para 40, 115-118); and the surface profile comprises a shape based on a set of pre-defined surfaces (see Cao para 118-122).
4.18	As per claim 31, the combined teachings of Kitching et al. and Cao et al. teach that wherein: determining the one or more geometries of the one or more convex attachment devices comprises determining a surface profile used to form the one or more convex surfaces (see Cao et al. fig. 14, para 40, 115-118, 120-121); and the surface profile comprises a spherical surface profile, an ellipsoidal surface profile, a cylindrical surface profile, or some combination thereof (see Cao et al. fig.2, 9D).
4.19	With regards to claim 32, the combined teachings of Kitching et al. and Cao et al. teach that wherein: determining the one or more geometries of the one or more convex attachment devices comprises determining a surface profile used to form the one or more convex surfaces (see Cao et al. fig. 14, para 40, 115-118, 120-121); and the surface profile is based on a shape with a custom design (see Cao para 109, also see Kitching para 43). Therefore, it would have been to a person of skilled in the art at the time of filing of the Applicant’s invention to combine the system of Cao et al. with that of Kitching et al. because Cao et al. teaches an improved treatment plan with improved appliances (para 06, 114).
4.20	As per claim 33, the combined teachings of Kitching et al. and Cao et al. teach that wherein determining the one or more geometries of the one or more convex attachment devices comprises determining the one or more shapes of the one or more convex surfaces (see Cao et al. fig. 13-14, para 40, 115-118, 120-121).
4.21	Regarding claim 34, the combined teachings of Kitching et al. and Cao et al. teach that wherein determining the one or more geometries of the one or more convex attachment devices comprises determining the one or more positions of the one or more attachment devices, see Cao et al. fig. 14, para 40, 115-118, 120-121).
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	5.1	Wu et al. (USPG_PUB No. 2010/0151404) teaches systems and methods for detecting deviations from an orthodontic treatment plan.  One method includes receiving a tracking model, performing a matching step between individual teeth in a plan model and the tracking model, comparing the tracking model with the plan model, and detecting one or more positional differences.
	5.2	Kuo et al. (USSPG_PUB No. 2011/0159451) teaches System and method for developing a treatment plan for achieving a treatment goal including creating a virtual model of a dental patient's dentition; transforming the virtual model of the dentition using virtual prosthodontics to facilitate achievement of the treatment goal; transforming the virtual model of the dentition using virtual orthodontics to facilitate achievement of the treatment goal; iterating on the transforming steps until substantially achieving the treatment goal; and generating an orthodontic treatment plan and a prosthodontic treatment plan based upon the substantially achieved treatment goal.
6.	Claims 14-34 are rejected and this action is non-final. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE PIERRE LOUIS whose telephone number is (571)272-8636.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 571-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDRE PIERRE LOUIS/Primary Patent Examiner, Art Unit 2127                                                                                                                                                                                                        February 25, 2021